By JUDGE RICHARD L. WILLIAMS
After further consideration of this matter, I have concluded that the defendant's motion to dismiss for improper transfer puts this court in a position of having to exercise appellate jurisdiction over the Corporation Court of the City of Alexandria (now Circuit Court), an authority which we do not have.
Under § 8-157(a) of the Code of Virginia, 1950, as amended, this action was transferred to our court by Judge Wright after proper notice and a hearing. As I read subsection (a), the receiving judge has no authority to review the action of the transferring judge where the transfer is inter-circuit. The reverse seems to be true under subsection (b) where the transfer is intra-circuit. While the statute is titled removal, in application it seems to effect a transfer. Such a result is at least partially consistent with a definition of remove "in law" to transfer, as a cause, from one court to another by appeal or by change of venue.
For the above reason, the motion to dismiss for improper transfer is denied.